                                            August 11, 2021

The Honorable Joseph Peter Stadtmueller
United States District Judge
Eastern District of Wisconsin
517 East Wisconsin Avenue
Milwaukee, WI 53202

        Re:     United States v. Michael Karmo, EDWI Case No. 20-CR-170 (JPS/NJ)

        Dear Judge Stadtmueller,

        I am providing the information herein and below to the Court, upon request of the CRD,
regarding the July 16, 2021, deadline previously ordered and since passed, for filing of Defendant’s
Change of Plea and Setting of Trial date.

        It was initially contemplated at the last hearing on July 8, 2021, that counsel would be able to
procure an executed Change of Plea in time to file with the Court by July 16, 2021. Although counsel
did obtain an executed plea form from Defendant on July 16, 2021, modifications to the language of
the agreement were made by the Defendant that had not been previously contemplated, leading to
further negotiation with the US Attorney’s Office. Consequently, thereafter, a new offer and plea form
with modified terms was provided by the Office of the US Attorney to counsel on July 26, 2021, with
the awareness of all parties that the initial July 16, 2021 deadline had already passed.

        Upon receipt of the new offer, counsel further endeavored to communicate the terms of the
new officer to Defendant. Per the protocols of the Dodge County Jail facility where Defendant is
housed, phone calls must be scheduled in advance with approval of the jail staff. Multiple requests to
schedule a phone call were submitted by my office over the week of July 26 – July 29, and met with
the response of:

         “DCDF IS CURRENTLY ON AN EMERGENCY FACILITY-WIDE LOCKDOWN. WE
         ARE UNABLE TO ACCOMMODATE TELECONFERENCE REQUESTS AT THIS
         TIME. IF YOU ARE ABLE, YOU CAN VISIT YOUR CLIENT AT THE FACILITY AS
         WE ARE STILL ALLOWING PROFESSIONAL VISITS. OTHERWISE, YOUR CALL
         WILL NEED TO BE RESCHEDULED FOR NEXT WEEK.” (See Attachment 1).

        My office is physically located in San Diego, California. I was recently admitted to EDWI for
sake of this case only. Due to the physical distance involved, it is logistically difficult for me to make
an in person professional visit upon short notice. Accordingly, I was not able to communicate with Mr.
Karmo, and discuss the new plea offer, until August 7, 2021. On the morning of August 7, 2021, the
new plea agreement was discussed with Defendant, and further plans were made to execute the
document and for Defendant to provide to counsel via DCDF facsimile. Counsel communicated this
update to the US Attorney’s Office as well that morning.




           Case 2:20-cr-00170-JPS Filed 08/11/21 Page 1 of 2 Document 65
       Whereas the receipt of plea forms from DCDF had previously been accomplished by
Defendant providing the executed form to DCDF staff for receipt of counsel via facsimile, on August
9, 2021, counsel received the following email message from DCDF regarding the request to fax the
executed forms (See Attachment 2):

               “We can deliver the document to your client but per our facility policy, we will
               not fax it back to you. If it needs to be returned it will have to be mailed or you
               can schedule a professional visit to pick it up.”

Although a prior iteration of the Plea Agreement had been previously and even recently provided to
counsel from DCDF via fax, apparently DCDF policy may have been recently updated causing further
delay in receiving executed forms from Defendant. Accordingly, at the time and date of this letter and
declaration of counsel, I am awaiting receipt of the executed forms from Defendant via USPS mail. As
we are well past the original July 16, 2021, deadline, it is requested the court NOT set a trial date as
we await forms for entry of plea. Thank you in advance to the court for its time and consideration of
the attached.


       Respectfully,




       Marc S. Kohnen
       Attorney for Michael Karmo




          Case 2:20-cr-00170-JPS Filed 08/11/21 Page 2 of 2 Document 65
